Citation Nr: 0533392	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left arm and shoulder 
disability as secondary to service-connected disability of 
the cervical spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  When this case was before the 
Board in July 2004, the Board granted reopening of a claim 
for service connection for cervical spine disability, and 
remanded the reopened clam as well as a claim for secondary 
service connection for a left arm and shoulder disability.  
While the case was in remand status, the reopened claim for 
service connection for cervical spine disability was granted.  
Accordingly, that issue is not before the Board.


REMAND

In the July 2004 remand, the Board instructed the originating 
agency to make arrangements for the veteran to be afforded a 
VA examination.  The examiner was to provide an opinion as to 
whether it is at least as likely as not that any current left 
arm and shoulder disability was caused or chronically 
worsened by the veteran's cervical spine disability.  
Thereafter, the veteran was afforded a VA examination in 
April 2005.  The diagnoses were degenerative joint disease of 
the cervical spine and bursitis of the shoulders, worse on 
the left than the right.  The examiner stated that there was 
no clear evidence that the radicular-like symptoms into the 
left arm were related to the degenerative changes of the 
veteran's cervical spine.  The examiner did not provide an 
opinion concerning the etiology of the bursitis of the 
veteran's left shoulder.  Consequently, the examination 
report is not in compliance with the Board's remand 
directive.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  If the veteran identifies any 
additional evidence pertinent to his 
claim, the RO or the AMC should take 
appropriate steps to obtain a copy of any 
such evidence.

2.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

3.  The RO or the AMC should then return 
the claims folders to the physician who 
performed the April 2005 VA examination.  
The physician should be requested to 
provide an addendum expressing his 
opinion as to whether there is a 50 
percent probability that the bursitis of 
the veteran's left shoulder was caused or 
chronically worsened by the service-
connected disability of his cervical 
spine.  The rationale for the opinion 
must also be provided.  If the physician 
who performed the April 2005 examination 
is no longer available, the claims 
folders should be forwarded to another 
physician with appropriate expertise who 
should review the claims folders and 
provide the required opinion and 
supporting rationale.  Another 
examination of the veteran need only be 
scheduled if deemed necessary by the 
physician requested to provide the 
opinion.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Thereafter, the RO or the AMC should 
readjudicate the claim on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is otherwise informed, but he may furnish additional 
evidence and argument on the remanded matter while the case 
is in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

